



Exhibit 10.9
PROMISSORY NOTE




LOAN TERMS TABLE


Lender: KeyBank National Association, a national banking association, its
successors and assigns
Loan No.: 10171391
Lender’s Address: 11501 Outlook, Suite 300, Overland Park, Kansas 66211
Borrower: DCII-250 Williams Street NW, LLC, a Delaware limited liability company
Borrower’s Address: 4890 W. Kennedy Boulevard, Suite 650, Tampa, Florida 33609
Property: Real property located at 250 Williams Street, Atlanta, Fulton County,
Georgia, certain personal property, and including Borrower’s leasehold interest
pursuant to the Ground Lease (as defined in the Loan Agreement)
Closing Date: June 15, 2017
Original Principal Amount: $116,200,000.00
Maturity Date: July 1, 2027
Interest Rate: three and ninety-nine hundredths percent (3.99%)
Initial Interest Payment Per Diem: $12,878.83
Interest Only Monthly Payment: See Section 2(b)
Interest Only Payment Date: August 1, 2017 and on the first day of each
successive month thereafter until and including July 1, 2022
Amortizing Monthly Payment: $554,086.87
Amortizing Payment Date: August 1, 2022 and on the first day of each successive
month thereafter
Monthly Debt Service Payment Amount: individually and collectively, as the
context may require, any Interest Only Monthly Payment and any Amortizing
Monthly Payment
Payment Date: individually and collectively, as the context may require, any
Interest Only Payment Date and any Amortizing Payment Date
Permitted Par Prepayment Date: January 2, 2027
Permitted Release Date: the 4th anniversary of the first Payment Date





1.    Loan Amount and Rate. FOR VALUE RECEIVED, Borrower promises to pay to the
order of Lender, the Original Principal Amount (or so much thereof as is
outstanding from time to time, which is referred to herein as the “Outstanding
Principal Balance” or “OPB”), with interest on the unpaid OPB from the date of
disbursement of the Loan (as hereinafter defined) evidenced by this Promissory
Note (“Note”) at the Interest Rate. Interest on the outstanding principal
balance of the Loan shall be calculated by multiplying (a) the actual number of
days elapsed in the relevant Accrual Period (hereinafter defined) by (b) a daily
rate based on the Interest Rate and a three hundred sixty (360) day year by (c)
the outstanding principal balance of the Loan. Borrower acknowledges that the
calculation method for interest described herein results in a higher effective
interest rate than the numeric Interest Rate and Borrower hereby agrees to this
calculation method. The loan evidenced by this Note will sometimes hereinafter
be called the “Loan.” The above Loan Terms Table (hereinafter referred to as the
“Table”) is a part of the Note and all terms used in this Note that are defined
in the Table shall have the meanings set forth therein. “Accrual Period” means
the period commencing on and including the first (1st) day of each calendar
month during the term of the Loan and ending on and including the final calendar
date of such calendar month;





--------------------------------------------------------------------------------





however, the initial Accrual Period shall commence on and include the Closing
Date and shall end on and include the final calendar date of the calendar month
in which the Closing Date occurs.
2.    Principal and Interest Payments. Payments of principal and interest shall
be made as follows:
(a)    On the date of disbursement of the Loan proceeds, an interest payment
calculated by multiplying (i) the Initial Interest Payment Per Diem by (ii) the
number of days from (and including) the date of the disbursement of the Loan
proceeds through the last day of the calendar month in which the disbursement
was made;
(b)    On each Payment Date until the Maturity Date, (i) an interest only
payment at the Interest Rate on the Outstanding Principal Balance shall be
payable in arrears on each Interest Only Payment Date (“Interest Only Monthly
Payment”), and (ii) the Amortizing Monthly Payment shall be payable on each
Amortizing Payment Date, each of such payments to be applied: (A) to the payment
of interest computed at the Interest Rate; and (B) the balance applied toward
the reduction of the Outstanding Principal Balance; and
(c)    If not sooner paid, the Outstanding Principal Balance, all unpaid
interest thereon, and all other amounts owed to Lender pursuant to this Note or
any other Loan Document (as hereinafter defined) or otherwise in connection with
the Loan or the security for the Loan shall be due and payable on the Maturity
Date.
3.    Security for Note. This Note is secured by one or more deeds of trust,
mortgages, or deeds to secure debt (which are herein individually and
collectively called the “Security Instrument”) encumbering the Property. This
Note, the Security Instrument, that certain Loan Agreement between Borrower and
Lender of even date herewith (the “Loan Agreement”) and all other documents and
instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including any assignments of leases and rents,
other assignments, security agreements, financing statements, guaranties,
indemnity agreements (including environmental indemnity agreements), letters of
credit, or escrow/holdback or similar agreements or arrangements, together with
all amendments, modifications, substitutions or replacements thereof, are
sometimes herein collectively referred to as the “Loan Documents” or
individually as a “Loan Document.” All amounts that are now or in the future
become due and payable under this Note, the Security Instrument, or any other
Loan Document, including any Yield Maintenance Premium (hereinafter defined) and
all applicable expenses, costs, charges, and fees, will be referred to herein as
the “Debt.” The remedies of Lender as provided in this Note, any other Loan
Document, or under applicable law shall be cumulative and concurrent, may be
pursued singularly, successively, or together at the discretion of Lender, and
may be exercised as often as the occurrence of an occasion for which Lender is
entitled to a remedy under the Loan Documents or applicable law. The failure to
exercise any right or remedy shall not be construed as a waiver or release of
the right or remedy respecting the same or any subsequent default.
4.    Intentionally Omitted.


2



--------------------------------------------------------------------------------





5.    Payments. All amounts payable hereunder shall be payable in lawful money
of the United States of America to Lender at Lender’s Address or such other
place as the holder hereof may designate in writing, which may include at
Lender’s option a requirement that payment be made by (a) wire transfer of
immediately available funds in accordance with wire transfer instructions
provided by Lender or (b) by pre-authorized debit from Borrower’s operating
account on each Payment Date through an automated clearing house electronic
funds transfer. Each payment made hereunder shall be made in immediately
available funds and must state the Borrower’s Loan Number. If any payment of
principal or interest on this Note is due on a day other than a Business Day (as
hereinafter defined), such payment shall be made on the next succeeding Business
Day. Any payment on this Note received after 2:00 o’clock p.m. local time at the
place then designated as the place for receipt of payments hereunder shall be
deemed to have been made on the next succeeding Business Day. All amounts due
under this Note shall be payable without set off, counterclaim, or any other
deduction whatsoever. All payments from Borrower to Lender following the
occurrence of an Event of Default shall be applied in such order and manner as
Lender elects in reduction of costs, expenses, charges, disbursements and fees
payable by Borrower hereunder or under any other Loan Document, in reduction of
interest due on the Outstanding Principal Balance, or in reduction of the
Outstanding Principal Balance. Lender may, without notice to Borrower or any
other person, accept one or more partial payments of any sums due or past due
hereunder from time to time while an Event of Default exists hereunder, after
Lender accelerates the indebtedness evidenced hereby, or after Lender commences
enforcement of its remedies under any Loan Document or applicable law, without
thereby waiving any Event of Default, rescinding any acceleration, or waiving,
delaying, or forbearing in the pursuit of any remedies under the Loan Documents.
Lender may endorse and deposit any check or other instrument tendered in
connection with such a partial payment without thereby giving effect to or being
bound by any language purporting to make acceptance of such instrument an accord
and satisfaction of the indebtedness evidenced hereby. As used herein, the term
“Business Day” shall mean a day upon which commercial banks are not authorized
or required by law to close in the city designated from time to time as the
place for receipt of payments hereunder.
6.    Late Charge. If any sum payable under this Note or any other Loan Document
is not received by Lender by close of business on the date on which it was due,
Borrower shall pay to Lender an amount (the “Late Charge”) equal to the lesser
of (a) five percent (5%) of the full amount of such sum or (b) the maximum
amount permitted by applicable law in order to help defray the expenses incurred
by Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such Late Charge
shall be secured by the Security Instrument and other Loan Documents. The
collection of any Late Charge shall be in addition to, and shall not constitute
a waiver of or limitation of, a default or Event of Default hereunder or a
waiver of or limitation of any other rights or remedies that Lender may be
entitled to under any Loan Document or applicable law.
7.    Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the rate of five percent (5%) per annum above the Interest Rate
(“Default Rate”) but in no event greater than the Maximum Legal Rate (as
hereinafter defined). Interest shall accrue and be payable at the Default Rate
from


3



--------------------------------------------------------------------------------





the occurrence of an Event of Default until all Events of Default have been
waived in writing by Lender in its discretion. Such accrued interest shall be
added to the Outstanding Principal Balance, and interest shall accrue thereon at
the Default Rate until fully paid. Such accrued interest shall be secured by the
Security Instrument and other Loan Documents. Borrower agrees that Lender’s
right to collect interest at the Default Rate is given for the purpose of
compensating Lender at reasonable amounts for Lender’s added costs and expenses
that occur as a result of Borrower’s default and that are difficult to predict
in amount, such as increased general overhead, concentration of management
resources on problem loans, and increased cost of funds. Lender and Borrower
agree that Lender’s collection of interest at the Default Rate is not a fine or
penalty, but is intended to be and shall be deemed to be reasonable compensation
to Lender for increased costs and expenses that Lender will incur if there
occurs an Event of Default hereunder. Collection of interest at the Default Rate
shall not be construed as an agreement or privilege to extend the Maturity Date
or to limit or impair any rights and remedies of Lender under any Loan
Documents. If judgment is entered on this Note, interest shall continue to
accrue post-judgment at the greater of (a) the Default Rate or (b) the
applicable statutory judgment rate. As used herein, the term “Maximum Legal
Rate” shall mean the maximum nonusurious interest rate, if any, that at any time
or from time to time may be contracted for, taken, reserved, charged or received
on the indebtedness evidenced by the Note and as provided for herein or the
other Loan Documents, under the laws of such state or states whose laws are held
by any court of competent jurisdiction to govern the interest rate provisions of
the Loan.
8.    Origination, Administration, Enforcement, and Defense Expenses. Borrower
shall pay Lender, on demand, all Administration and Enforcement Expenses (as
hereinafter defined) now or hereafter incurred by Lender, together with interest
thereon at the Default Rate, from the date paid or incurred by Lender until such
fees and expenses are paid by Borrower, whether or not an Event of Default or
Default then exists. Provided no Event of Default has occurred, fees and
expenses related solely to origination and administration of the Loan shall be
limited to reasonable fees and expenses, but charges of rating agencies,
governmental entities or other third parties that are outside of the control of
Lender shall not be subject to the reasonableness standard. For the purpose of
this Note, “Administration and Enforcement Expenses” shall mean all fees and
expenses incurred at any time or from time to time by Lender, including legal
(whether for the purpose of advice, negotiation, documentation, defense,
enforcement or otherwise), accounting, financial advisory, auditing, rating
agency, appraisal, valuation, title or title insurance, engineering,
environmental, collection agency, or other expert or consulting or similar
services, in connection with: (a) the origination of the Loan, including the
negotiation and preparation of the Loan Documents and any amendments or
modifications of the Loan or the Loan Documents, whether or not consummated; (b)
the administration, servicing or enforcement of the Loan or the Loan Documents,
including any request for interpretation or modification of the Loan Documents
or any matter related to the Loan or the servicing thereof (which shall include
the consideration of any requests for consents, waivers, modifications,
approvals, lease reviews or similar matters and any proposed transfer of the
Property or any interest therein), (c) any litigation, contest, dispute, suit,
arbitration, mediation, proceeding or action (whether instituted by or against
Lender, including actions brought by or on behalf of Borrower or Borrower’s
bankruptcy estate or any indemnitor or guarantor of the Loan or any other
person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person


4



--------------------------------------------------------------------------------





that may be obligated to Lender by virtue of any Loan Document or otherwise
whether or not litigation is commenced in pursuance of such rights; and (e)
protection, enforcement against, or liquidation of the Property or any other
collateral for the Loan, including any attempt to inspect, verify, preserve,
restore, collect, sell, liquidate or otherwise dispose of or realize upon the
Loan, the Property or any other collateral for the Loan. All Administration and
Enforcement Expenses shall be additional Debt hereunder secured by the Property,
and may be funded, if Lender so elects, by Lender paying the same to the
appropriate persons and thus making an advance on Borrower’s behalf.
9.    Prepayment.
(a)    Voluntary Prepayments.
(i)    Except as otherwise expressly provided in this Section 9, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date.
(ii)    Provided no Event of Default has occurred and is continuing, on the
Permitted Par Prepayment Date, and on any Business Day thereafter through the
Maturity Date, Borrower may, at its option, prepay the Debt in full (but not in
part) without payment of any yield maintenance or other premium; provided,
however, if for any reason such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest for the full Accrual Period during
which the prepayment occurs. Borrower’s right to prepay the principal balance of
the Loan in full pursuant to this subsection shall be subject to (I) Borrower’s
submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (II) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.
(b)    Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds (as defined in the Loan
Agreement), if Lender is not obligated to make such Net Proceeds available to
Borrower for the Restoration (as defined in the Loan Agreement) of the Property
or any part thereof or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 of the Loan Agreement, Borrower authorizes Lender, at Lender’s
option, to apply Net Proceeds as a prepayment of all or a portion of the
outstanding principal balance of the Loan together with accrued interest on the
portion of the principal balance of the Loan prepaid and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its discretion. Other than following an Event of Default, no Yield
Maintenance Premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 9(b).
(c)    Prepayments After Default. If payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender following an Event of
Default under any circumstances including a prepayment in connection with (A)
reinstatement of the Security Instrument provided by statute under foreclosure
proceedings or exercise of power of sale, (B) any statutory right of redemption
exercised by Borrower or any other party having a statutory right to


5



--------------------------------------------------------------------------------





redeem or prevent foreclosure or power of sale, (C) any sale in foreclosure or
under exercise of a power of sale or otherwise (including pursuant to a credit
bid made by Lender in connection with such sale), (D) any other collection
action by Lender, or (E) exercise by any governmental authority of any civil or
criminal forfeiture action with respect to any of the collateral for the Loan,
such tender or recovery shall be (I) made on the next occurring Payment Date
together with the Monthly Debt Service Payment Amount and (II) deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 9(a)(i) hereof, and Borrower shall pay, in
addition to the Debt, an amount equal to the Yield Maintenance Premium which can
be applied by Lender in such order and priority as Lender shall determine in its
discretion. The Yield Maintenance Premium shall also become immediately due and
owing in the event of any acceleration of the Loan. The Yield Maintenance
Premium shall be secured by all security and collateral for the Loan and shall,
after it becomes due and payable, be treated as if it were added to the Debt for
all purposes including accrual of interest, judgment on the Note, foreclosure
(whether through power of sale, judicial proceeding, or otherwise) (“Foreclosure
Sale”), redemption, and bankruptcy (including pursuant to Section 506 of the
United States Bankruptcy Code (“Bankruptcy Code”) or any successor provision);
without limiting the generality of the foregoing, it is understood and agreed
that the Yield Maintenance Premium may be added to Lender’s bid at any
Foreclosure Sale. If a Yield Maintenance Premium is due hereunder, Lender shall
deliver to Borrower a statement setting forth the amount and determination of
the Yield Maintenance Premium, and, provided that Lender shall have in good
faith applied the formula described in the definition of “Yield Maintenance
Premium,” Borrower shall not have the right to challenge the calculation or the
method of calculation set forth in any such statement in the absence of manifest
error, which calculation may be made by Lender on any day during the thirty (30)
day period preceding the date of such prepayment. Exchange of the Note for a
different instrument or modification of the terms of the Note, including
classification and treatment of Lender’s claim (other than non-impairment under
Section 1124 of the Bankruptcy Code or any successor provision) pursuant to a
plan of reorganization in bankruptcy shall also be deemed to be a prepayment
following an Event of Default hereunder.
(d)    Prepayment Prior to Permitted Defeasance Date. Provided no Event of
Default shall then exist, Borrower shall have the right at any time during the
period, if any, following the occurrence of the Permitted Release Date until the
Permitted Defeasance Date (hereinafter defined), to prepay the Debt in whole
(but not in part) upon not less than thirty (30) days and not more than ninety
(90) days prior written notice to Lender specifying the projected date of
prepayment and upon payment of an amount equal to the Yield Maintenance Premium.
Upon the occurrence of the Permitted Defeasance Date, Borrower’s right to prepay
under this Section 9(d) shall terminate. The “Yield Maintenance Premium” shall
be an amount equal to the greater of (A) one percent (1%) of the Outstanding
Principal Balance to be prepaid or satisfied, or accelerated and then due and
owing, and (B) the excess, if any, of (I) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the bond
equivalent yield (in the secondary market) on the United States Treasury
Security that as of the date which is five (5) Business Days prior to the date
that such prepayment shall be applied in accordance with the terms and
provisions of Section 9(a) hereof or, in the case of an acceleration of the
Loan, the date of such


6



--------------------------------------------------------------------------------





acceleration (the “Prepayment Rate Determination Date”) has a remaining term to
maturity closest to, but not exceeding, the remaining term to the Maturity Date
as most recently published in “Statistical Release H.15 (519), Selected Interest
Rates,” or any successor publication, published by the Board of Governors of the
Federal Reserve System, or on the basis of such other publication or statistical
guide as Lender may reasonably select (the “Prepayment Rate”) when compounded
semi-annually and deducting from the sum of such present values any short-term
interest paid from the date of prepayment to the next succeeding Payment Date in
the event such payment is not made on a Payment Date), over (II) the principal
amount being prepaid or the entire Outstanding Principal Balance in the case of
an acceleration of the Loan. Lender shall notify Borrower of the amount and the
basis of determination of the required Yield Maintenance Premium. If any notice
of prepayment is given, the Debt shall be due and payable on the projected date
of prepayment. Lender shall not be obligated to accept any prepayment of the
Debt unless it is accompanied by the Yield Maintenance Premium due in connection
therewith. If for any reason Borrower prepays the Loan on a date other than a
Payment Date, Borrower shall pay Lender, in addition to the Debt, interest for
the full Accrual Period during which the prepayment occurs. “Permitted
Defeasance Date” means the date that is two (2) years from the “startup day”
within the meaning of Section 860G(a)(9) of the Code for the REMIC Trust which
holds the portion of the Note last to be securitized.
(e)    General.
(i)    Borrower acknowledges that: (A) Lender has made the Loan to Borrower in
reliance on, and the Loan has been originated for the purpose of selling the
Loan in the secondary market to investors who will purchase the Loan or direct
or indirect interests therein in reliance on, the actual receipt over time of
the stream of payments of principal and interest agreed to by Borrower herein;
and (B) Lender or any subsequent investor in the Loan will incur substantial
additional costs and expenses in the event of a prepayment of the Loan; and
(C) the Yield Maintenance Premium is reasonable and is a bargained for
consideration and not a penalty and the terms of the Loan are in various
respects more favorable to Borrower than they would have been absent Borrower’s
agreement to pay the Yield Maintenance Premium as provided herein. Borrower
agrees that Lender shall not, as a condition to receiving the Yield Maintenance
Premium, be obligated to actually reinvest the amount prepaid in any treasury
obligation or in any other manner whatsoever. Nothing contained herein shall be
deemed to be a waiver by Lender of any right it may have to require specific
performance of any obligation of Borrower hereunder.
(ii)    In addition to the Yield Maintenance Premium, Borrower shall pay all
hedging and breakage costs of any kind and in any amount incurred by Lender due
to any prepayment (including a prepayment following an Event of Default).
10.    Maximum Rate Permitted by Law. All agreements in this Note and all other
Loan Documents are expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the indebtedness
evidenced hereby or otherwise, shall the amount agreed to be paid hereunder for
the use, forbearance, or detention of money exceed the Maximum Legal Rate. If,
from any circumstance whatsoever, fulfillment of any provision of this Note or
any other Loan Document at the time performance of such provision shall be due
shall involve exceeding the Maximum Legal Rate, then, ipso facto, the
obligations to be fulfilled shall be reduced to allow compliance with the
Maximum Legal Rate, and if, from any circumstance whatsoever, Lender shall


7



--------------------------------------------------------------------------------





ever receive as interest an amount that would exceed the Maximum Legal Rate, the
receipt of such excess shall be deemed a mistake and shall be canceled
automatically or, if theretofore paid, such excess shall be credited against the
principal amount of the indebtedness evidenced hereby to which the same may
lawfully be credited, and any portion of such excess not capable of being so
credited shall be refunded immediately to Borrower.
11.    Events of Default; Acceleration of Amount Due. Lender may in its
discretion, without notice to Borrower, declare the entire Debt, including the
Outstanding Principal Balance, all accrued interest, all costs, expenses,
charges and fees payable under any Loan Document, and Yield Maintenance Premium
immediately due and payable, and Lender shall have all remedies available to it
at law or equity for collection of the amounts due, if any of the following (the
“Events of Default”) occurs:
(a)    Borrower fails to pay any portion of the Debt when due; or
(b)    an “Event of Default” (as defined in the Loan Agreement or in any other
Loan Document) occurs under the Loan Agreement or any other Loan Document that
has continued beyond any applicable cure period therefor.
12.    Time of Essence. Time is of the essence with regard to each provision
contained in this Note.
13.    Transfer and Assignment. This Note may be freely transferred and assigned
by Lender. Borrower’s right to transfer its rights and obligations with respect
to the Debt, and to be released from liability under this Note, shall be
governed by the Loan Agreement.
14.    Authority of Persons Executing Note. Borrower warrants and represents
that the persons or officers who are executing this Note and the other Loan
Documents on behalf of Borrower have full right, power and authority to do so,
and that this Note and the other Loan Documents constitute valid and binding
documents, enforceable against Borrower in accordance with their terms, and that
no other person, entity, or party is required to sign, approve, or consent to,
this Note.
15.    Severability. The terms of this Note are severable, and should any
provision be declared by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall, at the option of Lender, remain
in full force and effect and shall in no way be impaired.
16.    Borrower’s Waivers. Borrower and all others liable hereon hereby waive
presentation for payment, demand, notice of dishonor, protest, and notice of
protest, notice of intent to accelerate, and notice of acceleration, stay of
execution and all other suretyship defenses to payment generally. No release of
any security held for the payment of this Note, or extension of any time periods
for any payments due hereunder, or release of collateral that may be granted by
Lender from time to time, and no alteration, amendment or waiver of any
provision of this Note or of any of the other Loan Documents, shall modify,
waive, extend, change, discharge, terminate or affect the liability of Borrower
and any others that may at any time be liable for the payment of this Note or
the performance of any covenants contained in any of the Loan Documents.
17.    Governing Law; Venue. The governing law and related provisions set forth
in Section 10.3 of the Loan Agreement (including, any authorized agent
provisions thereof) are hereby incorporated by reference as if fully set forth
herein and shall be deemed fully applicable to Borrower hereunder.


8



--------------------------------------------------------------------------------





18.    Intentionally Omitted.
19.    Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.
20.    Avoidance of Debt Payments. To the extent that any payment to Lender or
any payment or proceeds of any collateral received by Lender in reduction of the
Debt is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, to Borrower (or Borrower’s
successor) as a debtor in possession, or to a receiver, creditor, or any other
party under any bankruptcy law, state or federal law, common law or equitable
cause, then the portion of the Debt intended to have been satisfied by such
payment or proceeds shall remain due and payable hereunder, be evidenced by this
Note, and shall continue in full force and effect as if such payment or proceeds
had never been received by Lender whether or not this Note has been marked
“paid” or otherwise cancelled or satisfied or has been delivered to Borrower,
and in such event Borrower shall be immediately obligated to return the original
Note to Lender and any marking of “paid” or other similar marking shall be of no
force and effect.
21.    Nonrecourse. It is expressly agreed that recourse against Borrower for
failure to perform and observe its obligations contained in this Note shall be
limited as and to the extent provided in Section 9.3 of the Loan Agreement
22.    Miscellaneous. Neither this Note nor any of the terms hereof, including
the provisions of this Section, may be terminated, amended, supplemented, waived
or modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought, and the parties hereby: (a) expressly agree that it
shall not be reasonable for any of them to rely on any alleged, non-written
amendment to this Note; (b) irrevocably waive any and all right to enforce any
alleged, non-written amendment to this Note; and (c) expressly agree that it
shall be beyond the scope of authority (apparent or otherwise) for any of their
respective agents to agree to any non-written modification of this Note. This
Note may be executed in several counterparts, each of which counterpart shall be
deemed an original instrument and all of which together shall constitute a
single Note. The failure of any party hereto to execute this Note, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. If Borrower consists of more than one person or entity,
then the obligations and liabilities of each person or entity shall be joint and
several and in such case, the term “Borrower” shall mean individually and
collectively, jointly and severally, each Borrower. As used in this Note,
(i) the terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to,” (ii) any pronoun used herein
shall be deemed to cover all genders, and words importing the singular number
shall mean and include the plural number, and vice versa, (iii) all captions to
the Sections hereof are used for convenience and reference only and in no way
define, limit or describe the scope or intent of, or in any way affect, this
Note, (iv) no inference in favor of, or against, Lender or Borrower shall be
drawn from the fact that such party has drafted any portion hereof or any other
Loan Document, (v) the words “Lender” and “Borrower” shall include their
respective successors (including, in the case of Borrower, any subsequent owner
or owners of the Property or any part thereof or any interest therein and
Borrower in its capacity as debtor-in-possession after the commencement of any
bankruptcy proceeding), assigns, heirs, personal representatives, executors and
administrators, (vi) the term


9



--------------------------------------------------------------------------------





“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or,” (vii) the words “hereof,” “herein,” “hereby,” “hereunder,”
and similar terms in this Note refer to this Note as a whole and not to any
particular provision or section of this Note, (viii) an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Lender, and (ix) in the computation of periods of time from a
specified date to a later date, the word “from and including” and the words “to”
and “until” each means “to but excluding.” Wherever Lender’s judgment, consent,
approval or discretion is required under this Note or Lender shall have an
option, election, or right of determination or any other power to decide any
other matter relating to the terms of this Note, including any right to
determine that something is satisfactory or not (“Decision Power”), such
Decision Power shall be exercised in the sole and absolute discretion of Lender
except as may be otherwise expressly and specifically provided herein. Such
Decision Power and each other power granted to Lender upon this Note or any
other Loan Document may be exercised by Lender or by any authorized agent of
Lender (including any servicer or attorney-in-fact), and Borrower hereby
expressly agrees to recognize the exercise of such Decision Power by such
authorized agent. In the event of a conflict between or among the terms,
covenants, conditions or provisions of the Loan Documents, the term(s),
covenant(s), condition(s) or provision(s) that Lender may elect to enforce from
time to time so as to enlarge the interest of Lender in its security, afford
Lender the maximum financial benefits or security for the Debt, or provide
Lender the maximum assurance of payment of the Debt in full shall control.
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN PROVIDED WITH SUFFICIENT AND
NECESSARY TIME AND OPPORTUNITY TO REVIEW THE TERMS OF THIS NOTE, THE SECURITY
INSTRUMENT, AND EACH OF THE LOAN DOCUMENTS, WITH ANY AND ALL COUNSEL IT DEEMS
APPROPRIATE, AND THAT NO INFERENCE IN FAVOR OF, OR AGAINST, LENDER OR BORROWER
SHALL BE DRAWN FROM THE FACT THAT EITHER SUCH PARTY HAS DRAFTED ANY PORTION
HEREOF, OR THE SECURITY INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.
23.    Waiver of Counterclaim and Jury Trial. BORROWER HEREBY KNOWINGLY WAIVES
THE RIGHT TO ASSERT ANY COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN
ANY ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS.
ADDITIONALLY, TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THE LOAN OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THE LOAN, THIS NOTE, THE SECURITY
INSTRUMENT, OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF BORROWER OR LENDER.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER’S MAKING OF THE LOAN.
[NO FURTHER TEXT ON THIS PAGE]




10



--------------------------------------------------------------------------------






Intending to be fully bound, Borrower has executed this Note effective as of the
day and year first above written.
BORROWER:


DCII-250 WILLIAMS STREET NW, LLC,
a Delaware limited liability company


By:    Carter Validus Operating Partnership II, LP,
a Delaware limited partnership,
its Sole Member


By:    Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation,
its General Partner




By: /s/ Lisa Collado                    
Name: Lisa Collado                    
Title: Authorized Agent                






SIGNATURE PAGE TO PROMISSORY NOTE

